Citation Nr: 0947791	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from November 1965 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Veteran appeared at a Videoconference Hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  A 
transcript is associated with the claims file.  

The Veteran requested at the hearing that the record be held 
open for 60 days so that he could submit additional evidence.  
However, he did not submit any evidence during that time.

The issue of entitlement to a higher initial rating for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing 
loss; the evidence of record shows that the Veteran was not 
diagnosed with hearing loss until decades after service 
separation, and a competent medical opinion is against a 
finding of a relationship between current bilateral hearing 
loss and noise exposure in service.   

2.  The Veteran has a current diagnosis of tinnitus; the 
evidence of record shows that the Veteran was not diagnosed 
with tinnitus until decades after service separation and a 
competent medical opinion is against a finding of a 
relationship between current tinnitus and noise exposure in 
service.   


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2009).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In March 2006 VCAA letters to the Veteran, he was informed 
about the information and evidence not of record that is 
necessary to substantiate his service connection claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence the claimant is expected to 
provide.  In addition, the letters provided the Veteran 
notice regarding the evidence and information needed to 
establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.   

Also, the Veteran is represented by the Disabled American 
Veterans (DAV), and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided a thorough VA audiological examination.  See 
38 C.F.R. §§ 3.326, 3.327 (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  The examination 
report is well-rationalized, and it addresses the contended 
relationship between current hearing loss, tinnitus, and in-
service noise exposure.  Under these circumstances, there is 
no duty to provide another examination or medical opinion 
with regard to these claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008).   

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Analysis

The Veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure in service.  He 
recalled at the Board hearing that he first noticed hearing 
loss in service.  He could not recall when he first noticed 
tinnitus. He asserts that exposure to loud aircraft engines 
caused his later development of these conditions.  

Service personnel records confirm that the Veteran worked as 
an aircraft radio mechanic during his time in the U.S. Air 
Force, and thus there is no doubt that there was some degree 
of noise exposure in service.  That is, an active aircraft 
flight line is an inherently noisy place, and the Board is 
not concerned with validation of alleged noise exposure.  
Indeed, it is quite evident that the Veteran was exposed to 
loud noise in service, and thus the issue before the Board 
for both of these claims is whether this noise exposure 
caused current bilateral hearing loss and tinnitus.  

The Veteran's service treatment records do not make mention 
of any consultation, treatment, or diagnosis of hearing loss 
and/or tinnitus.  Indeed, the Veteran's hearing thresholds 
were within normal limits at the time of his separation from 
service.   

Following discharge, there are no records of post-service 
hearing loss/tinnitus treatment until 2008, almost 40 years 
after the Veteran left active military service.  It is noted 
that after separation from service, the passage of time 
without complaint is, in and of itself, probative in weighing 
against the claims for service connection.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

Despite the lengthy absence of a complaint of hearing loss 
and/or tinnitus, the RO did appropriately concede in-service 
noise exposure, and afforded the Veteran a comprehensive 
audiology examination to determine the etiology of his 
claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81( 2006).  In the associated report, dated in January 
2008, the Veteran was diagnosed with bilateral hearing loss 
for VA purposes, as well as tinnitus.  See 38 C.F.R. § 3.385.  
Regarding etiology, the examining audiologist noted reviewing 
the claims file, and stated unequivocally that hearing loss 
and tinnitus were not caused by military noise exposure.  As 
a rationale, the examiner stated that the service treatment 
records showed normal hearing, and that there was a 
significant history of post-service noise exposure while the 
Veteran worked as a civilian at McClellan Air Force Base.  

Simply put, there is no medical evidence of hearing loss or 
tinnitus in service or until many years after service 
discharge, and a competent medical opinion is against a 
finding of a nexus between the conditions and in-service 
noise exposure.  Indeed, the only evidence supportive of the 
Veteran's claims comes from his own unsubstantiated lay 
assertions.  While the Veteran is competent to state that he 
has experienced hearing loss and tinnitus, unfortunately, the 
Veteran, as a layperson, does not have the required medical 
knowledge to offer an opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  That is, relating 
hearing loss and tinnitus to noise exposure in service is not 
something that a layperson can competently address.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As this is the case, the Board must conclude that the 
preponderance of the evidence is against a finding of service 
connection for bilateral hearing loss and tinnitus.  There is 
no doubt that the Veteran has current hearing loss and 
tinnitus, and it is clear that there was noise exposure in 
military service.  Despite this, the evidentiary record shows 
that hearing loss and tinnitus did not begin until decades 
after service.  Since a diagnosis of hearing loss did not 
occur within one year of discharge from service, service 
connection for hearing loss on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.  As a competent 
medical opinion is decidedly against a finding of causal 
nexus between hearing loss/tinnitus and noise exposure, 
service connection for hearing loss and tinnitus on a direct 
basis also does not apply.  See 38 C.F.R. § 3.303.  
Accordingly, the claims are denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  






REMAND

The Veteran was granted service connection for PTSD in a 
November 2006 rating decision, where a 10 percent disability 
evaluation was assigned.  He contends, in essence, that this 
rating does not adequately contemplate the severity of his 
condition.  Moreover, the Veteran asserts that there are 
outstanding treatment records for the condition which have 
not been considered by VA adjudicators, and that his most 
recent VA examination, dated in September 2006, was cursory 
in nature and not fully representative of his current 
condition.  The Veteran's representative, in a July 2009 
Videoconference Hearing, has stated that the most recent 
examination is too dated to accurately depict the level of 
severity of PTSD, and he has specifically requested a new, 
comprehensive VA psychiatric examination.   

The Veteran's most recent VA psychiatric examination is dated 
in September 2006.  While it appears adequate facially, the 
Veteran asserted in his hearing before the undersigned that 
he felt rushed in the interview, and that the examiner did 
not adequately take time to address each of his symptoms.  
While this alone is not an adequate reason for a remand (the 
Veteran has no medical or psychological training which would 
imbue him with knowledge as to what constitutes an accurate 
or thorough mental status examination), the allegations 
regarding an increase in severity of symptoms do warrant 
further development.  That is, in claims for an increase in 
rating, it is of paramount importance to obtain a current VA 
examination to accurately depict, to the extent possible, the 
level of severity of the disability picture.  The VA 
examination of record is over three years old, and thus is 
somewhat dated given the Veteran and his representative's 
allegations.  Thus, a new VA psychiatric examination is to be 
afforded, and the Veteran is encouraged to submit any 
evidence in his possession which might indicate a growth in 
severity since he was last examined by VA.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).   

In addition to the allegations surrounding the inadequacy of 
the 2006 examination report, the Veteran has asserted that 
there are clinical VA treatment reports from the VA Medical 
Center in Sacramento, California which have not been added to 
the claims file.  As VA has a duty to attempt to locate all 
records identified by the Veteran (whether in federal custody 
or not), a search must be made for any outstanding VA mental 
health treatments which have not yet been associated with the 
file.  Once these records are located, copies should be made 
and attached to the claims file prior to the affording of the 
new VA psychiatric examination.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  In this 
regard, the Veteran should be contacted 
and asked to provide the location of any 
treatment he has had for his PTSD 
subsequent to his most recent VA 
examination.  The Veteran should identify 
the names of the providers, addresses, and 
dates of treatment to VA, and upon receipt 
of the Veteran's response, all efforts 
should be made to obtain copies of this 
treatment and to associate those copies 
with the claims folder.  Furthermore, the 
Veteran is reminded of his ability to 
supplement the record with any evidence in 
his possession which might serve to 
substantiate his claim for an increase in 
initial rating for PTSD.  

2.  Obtain all outstanding mental health 
treatment records from the VAMC in 
Sacramento and the Sacramento Vet Center 
dated since 2006.

3.  Following the above development, the 
Veteran is to be provided a comprehensive 
VA psychiatric examination for the 
purposes of determining the current 
severity of service-connected PTSD.  A 
mental status examination report with a 
full rationale should be included with the 
file, and the examiner should indicate all 
methodologies utilized in coming to any 
conclusions.  Moreover, it would be 
particularly helpful if the examiner could 
opine specifically as to the extent the 
Veteran's service-connected PTSD affects 
his occupational and social functioning. 
 
4.  After the above development has been 
accomplished, re-adjudicate the Veteran's 
claim.  Should the decision be less than 
fully favorable, issue an appropriate 
supplemental statement of the case and 
forward the claim to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


